Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species 1- Figures 1-12 discloses a connector
Species 2- Figures 26-28 discloses a connector with a different shape
 Species 3- Figures 29-31 discloses a connector with a cylindrical shape
Species 4- Figures 32-33 discloses a connector with a square shape
Species 5- Figures 34-36 discloses a connector with a cylindrical shape with a different shape and wedges that can separate
Species 6- Figures 37-41 discloses a connector with a different cylindrical shape
Species 7- Figures 42-46 discloses a connector with a rectangular shape
Species 8- Figures 47-48 discloses a connector with a cylindrical shape with a different shape

Generic- Figures 13-17 are generic to connectors, Figures 49-50 is a tool, Figures 59-60 discloses a generic connector operation
	
After a Species selection is made, a Sub-Species selection must be made.
Sub-Species A- Figure 18 disclose a non-prewired downrod
Sub-Species B- Figure 19, 23, 53, 54, and 61 discloses a prewired downrod with two connectors
Sub-Species C- Figure 20-22, 51-52 discloses a prewired downrod with one connector
Sub-Species D- Figure 55 and 56 discloses a downrod with two connectors and a receiver
Sub-Species E- Figure 57 and 58 discloses a downrod with three connectors and a receiver
After a Sub-Species Selection is made a Sub-Sub-Species selection must be made.
Sub-Sub-Species i- Figure 24 discloses a nonadjustable length canopy
Sub-Sub-Species ii- Figure 25 (444) discloses an adjustable length canopy
Sub-Sub-Species iii- Figure 25 discloses a canopy made of multiple canopies

The species are independent or distinct because the species, sub-species, and sub-sub-species have mutually exclusive features and are so numerous they create a significant search and examination burden. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species, sub-species, and sub-sub-species have mutually exclusive features and characteristics and are of so numerous that they create a significant search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A telephone call was made to Bradley J. Dane on 08/19/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/           Examiner, Art Unit 3746